United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1002
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

              Robert E. Allen, also known as Richard Eugene Allen

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                             Submitted: April 21, 2016
                               Filed: April 25, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Allen directly appeals after the district court1 revoked his supervised
release and sentenced him to 18 months in prison plus 3 additional years of

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
supervised release. His counsel has moved for leave to withdraw, and has filed a
brief challenging the reasonableness of Allen’s revocation sentence. Allen has
submitted multiple pro se filings, suggesting (1) that he received ineffective
assistance of counsel, (2) that the court should have recused sua sponte, (3) that he
should have been granted a continuance during the revocation hearing, and (4) that
the district court’s revocation decision was unfounded.

       Upon careful review, we conclude that Allen’s revocation sentence is not
unreasonable. See United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009). As
to Allen’s pro se assertions, we first decline to consider his ineffective-assistance
claims on direct appeal. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003). Second, Allen’s claim that the district court should have recused is without
merit. Third, we note there was no counseled motion for a continuance. See Abdullah
v. United States, 240 F.3d 683, 686 (8th Cir. 2001). Fourth, we conclude that the district
court’s revocation decision was not clearly erroneous, as it was supported by
testimony at the revocation hearing. See United States v. Black Bear, 542 F.3d 249,
252 (8th Cir. 2008) (clear-error review); see also United States v. Perkins, 526 F.3d
1107, 1109 (8th Cir. 2008).

      The judgment is affirmed, and we grant counsel leave to withdraw. Allen’s
pending pro se motions are denied as moot.
                     ______________________________




                                           -2-